     Case 2:21-cv-00086-JCM-VCF Document 1 Filed 01/15/21 Page 1 of 6



 1   WAJDA LAW GROUP, APC
     Nicholas M. Wajda (Nev. Bar No. 11480)
 2   871 Coronado Center Drive
 3   Suite 200
     Henderson, Nevada 89052
 4   +1 702-900-6339
     nick@wajdalawgroup.com
 5
     Attorney for the Plaintiff
 6

 7                                UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEVADA
 8
      MARY A. HOLDEN,                               Case No. 2:21-cv-00086
 9
                         Plaintiff,                 COMPLAINT
10
              v.
11                                                  1. VIOLATION OF THE FAIR DEBT
                                                    COLLECTION PRACTICES ACT, 15 U.S.C. §
12    NATIONWIDE CAPITAL SERVICES,                  1692 ET SEQ.
      LLC d/b/a STRUCTURED
13    SETTLEMENT,                                   JURY TRIAL DEMANDED
14                       Defendant.
15
            1.      This is an action brought by a consumer seeking redress for alleged violations of the
16

17   Fair Debt Collection Practices Act (“FDCPA”), 15 U.S.C. § 1692 et seq.

18                                    JURISDICTION AND VENUE

19          2.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331.
20          3.      Venue in this district is proper pursuant to 28 U.S.C. § 1391(b)(2).
21
                                          PARTIES
22          4.      MARY A. HOLDEN (“Plaintiff”) is a natural person, over 18-years-of-age, who at

23   all times relevant was domiciled in Springfield, Missouri.
24          5.      Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3).
25
            6.      NATIONWIDE CAPITAL SERVICES, LLC d/b/a STRUCTURED
26
     SETTLEMENT (“Defendant”) maintains its principal place of business at 4300 East Sunset
27
     Road, Suite D1, Henderson, Nevada 89014.
28
                                                       1
     Case 2:21-cv-00086-JCM-VCF Document 1 Filed 01/15/21 Page 2 of 6



 1          7.      Defendant specializes in third-party debt collection.
 2          8.      Defendant is a “debt collector” as defined by 15 U.S.C. §1692a(6) because (1) it
 3
     uses instrumentalities of interstate commerce and the mail in the course of collecting consumer
 4
     debt; (2) the principal purpose of Defendant’s business is the collection of debt owed or due or
 5
     asserted to be owed or due another; and (3) it regularly collects consumer debt owed to others.
 6

 7                                      FACTUAL ALLEGATIONS

 8          9.      At some point in 2019, Plaintiff applied and was approved for a personal loan from

 9   Lending Nation (“subject debt”).
10
            10.     The subject debt is a “debt” as defined by 15 U.S.C. §1692a(5) as it was used for
11
     personal purposes.
12
            11.     Due to unforeseen circumstances, Plaintiff was unable to stay current on her
13
     obligation to Lending Nation.
14

15          12.     In or around October 2020, Plaintiff started receiving unwanted phone calls from

16   Defendant.
17          13.     During most of the phone calls that Plaintiff answered, she spoke with Defendant’s
18
     representative, John King.
19
            14.     John King was continuously rude to Plaintiff during these phone calls, sometimes
20
     even calling her a criminal and a liar.
21

22          15.     On or around November 2020, Defendant placed a call to Plaintiff’s place of

23   employment.

24          16.     During this phone call, Plaintiff advised Defendant that these unwanted and
25   unconsented to phone calls at her place of employment would cause her to lose her job if they
26
     continued.
27
            17.     Specifically, during this call, Plaintiff requested and demanded that Defendant stop
28
                                                       2
     Case 2:21-cv-00086-JCM-VCF Document 1 Filed 01/15/21 Page 3 of 6



 1   calling her at her place of employment.
 2            18.   On or around late December 2020, Plaintiff called Defendant and requested to speak
 3
     to John King’s supervisor.
 4
              19.   During this phone call, Plaintiff advised the supervisor that she did not appreciate
 5
     being called a criminal and a liar and requested that she never receive phone calls from John King
 6

 7   again.

 8            20.   Unfortunately, on or about January 4, 2021, Defendant’s representative, John King,

 9   called Plaintiff’s place of employment again, and spoke with the secretary.
10
              21.   When the secretary asked what this was regarding, John King said, “she’ll know
11
     what to do.”
12
              22.   This phone call to Plaintiff’s place of employment prompted Plaintiff to call
13
     Defendant on January 5, 2021.
14

15            23.   During this phone call, Plaintiff asked to speak with John King’s supervisor.

16            24.   Sadly, Plaintiff continued to only be transferred to John King by the operator.
17            25.   Since Plaintiff was unable to reach John King’s supervisor, she attempted to resolve
18
     the matter with John King himself.
19
              26.   During this phone call, Plaintiff again advised John King that she cannot received
20
     phone calls at her place of employment.
21

22            27.   John King was extremely rude and stated that he called her workplace again because

23   Plaintiff was not answering her cell phone.

24            28.   John King went on to threaten Plaintiff, stating that he would file charges against
25   her for a bad check and for criminal fraud if she did not pay the debt.
26
              29.   Feeling threatened, Plaintiff made a $50 good faith payment toward the debt
27
     specifically because she was concerned that Defendant would call her boss at work and/or charge
28
                                                       3
     Case 2:21-cv-00086-JCM-VCF Document 1 Filed 01/15/21 Page 4 of 6



 1   her with fraud.
 2          30.        Defendant processed the $50 payment and charged Plaintiff $10 to make the
 3
     payment via phone.
 4
            31.        At that point, feeling harassed, Plaintiff again asked that Defendant stop calling her
 5
     work phone and requested that Defendant stop calling her cell phone.
 6

 7          32.        Feeling harassed, mistreated and threatened, Plaintiff was forced to retain counsel

 8   to stop Defendant’s abusive collection practices.

 9                                          CLAIMS FOR RELIEF
10
                                                 COUNT I:
11                       Fair Debt Collection Practices Act (15 U.S.C. § 1692 et seq.)

12          33.        All paragraphs of this Complaint are expressly adopted and incorporated herein as

13   though fully set forth herein.
14
            a.         Violations of 15 U.S.C. §1692c
15
            34.        Pursuant to §1692c(a)(3), a debt collector is prohibited from communicating with a
16
     consumer “at the consumer’s place of employment if the debt collector knows or has reason to
17
     know that the consumer’s employer prohibits the consumer from receiving such communication.”
18

19   15 U.S.C. §1692c(a)(3).

20          35.        Defendant’s representative, John King, violated 15 U.S.C. §1692c(a)(3) by placing
21   numerous unwanted and unconsented to phone calls to Plaintiff’s place of employment, despite
22
     Plaintiff having informed him that Plaintiff would get in trouble for receiving phone calls at her
23
     place of employment during a previous phone call.
24
            b.         Violations of 15 U.S.C. § 1692e
25

26          36.        Pursuant to §1692e of the FDCPA, a debt collector is prohibited from making “any

27   false, deceptive, or misleading representation” in connection with the collection of a debt. 15 U.S.C.

28   § 1692e.
                                                          4
     Case 2:21-cv-00086-JCM-VCF Document 1 Filed 01/15/21 Page 5 of 6



 1          37.     Section 1692e(4) of the FDCPA prohibits a debt collector from threatening that
 2   nonpayment of any debt will result in arrest or criminal charges. 15 U.S.C. § 1692e(4).
 3
            38.     Section 1692e(5) of the FDCPA prohibits a debt collector from threatening to take
 4
     any action that cannot legally be taken or that is not intended to be taken. 15 U.S.C. § 1692e(5).
 5
            39.     Section 1692e(10) of the FDCPA prohibits a debt collector from using any false
 6

 7   representation or deceptive means to collect a debt. 15 U.S.C. § 1692e(10).

 8          40.     Defendant’s representative, John King, violated 15 U.S.C. §§ 1692e and e(4) by

 9   threatening Plaintiff with criminal charges for fraud and for a bad check.
10
            41.     Defendant’s representative, John King, violated 15 U.S.C. §§ 1692e, e(5), and e(10)
11
     when he threatened Plaintiff with criminal charges but did not actually intend nor could he file
12
     those charges against Plaintiff.
13
            42.     Specifically, Defendant’s representative, John King, used those threats to coerce
14

15   Plaintiff into making a payment.

16          c.      Violations of 15 U.S.C. §1692f
17          43.     Pursuant to §1692f of the FDCPA, a debt collector is prohibited from using “unfair
18
     or unconscionable means to collect or attempt to collect any debt.” 15 U.S.C. §1692f.
19
            44.     Pursuant to §1692f(1) of the FDCPA, a debt collector is prohibited from attempting
20
     to collect “any amount . . .unless such amount is authorized by the agreement creating the debt.”
21

22   15 U.S.C. §1692f(1).

23          45.     Defendant violated 15 U.S.C. §§1692f and f(1) by using unfair or unconscionable

24   means in its attempts to collect the subject debt.
25          46.     Specifically, it was inherently unfair and unconscionable that Defendant require
26
     Plaintiff to make a payment over the phone, and then charged Plaintiff a $10 processing fee for her
27
     payment.
28
                                                          5
     Case 2:21-cv-00086-JCM-VCF Document 1 Filed 01/15/21 Page 6 of 6



 1          47.    As set forth above, Plaintiff was harmed by Defendant’s deceptive conduct.
 2          WHEREFORE, Plaintiff, MARY A. HOLDEN, requests that this Honorable Court enter
 3
     judgment in her favor as follows:
 4
            a.     Declaring that the practices complained of herein are unlawful and violate the Fair
 5
                   Debt Collection Practices Act;
 6

 7          b.     Awarding Plaintiff statutory and actual damages, in an amount to be determined at

 8                 trial, for the underlying Fair Debt Collection Practices Act violations;

 9          c.     Awarding Plaintiff her costs and reasonable attorney’s fees pursuant to 15 U.S.C.
10
                   §1692k; and
11
            d.     Awarding any other relief as this Honorable Court deems just and appropriate.
12
                                      DEMAND FOR JURY TRIAL
13
            Pursuant to Fed. R. Civ. P. 38(b), Plaintiff demands a trial by jury.
14

15   DATED: January 15, 2021                           Respectfully submitted,

16                                                     MARY A. HOLDEN

17                                                     By: /s/ Nicholas M. Wajda

18                                                     Nicholas M. Wajda
                                                       WAJDA LAW GROUP, APC
19                                                     871 Coronado Center Drive
                                                       Suite 200
20
                                                       Henderson, Nevada 89052
21                                                     +1 702-900-6339
                                                       nick@wajdalawgroup.com
22

23

24

25

26

27

28
                                                       6
